Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered January 3, 2006, convicting defendant, after a jury trial, of assault in the second degree, and sentencing her, as a second violent felony offender, to a term of six years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations concerning the resolution of conflicting testimony. The victim’s prior inconsistent statements concerning the cause of her injuries were fully explained by her fear of defendant.
The court properly exercised its discretion in denying defendant’s mistrial motion, made after a witness inadvertently referred to defendant’s previous incarceration, since the reference was brief and the court issued prompt curative instructions to the jury to disregard the remark (see e.g. People v Greene, 250 AD2d 547 [1998], lv denied 92 NY2d 925 [1998]). The jury is presumed to have followed those instructions (see People v Davis, 58 NY2d 1102, 1104 [1983]). Concur—Lippman, P.J., Tom, Andrias and Saxe, JJ.